Exhibit 10.15
Gannett Co., Inc.
Executive Life Insurance Plan Document
I — Purpose: Effective Date
Purpose. The purpose of this Executive Life Insurance Plan Document is to
memorialize, as required under Section 409A of the Internal Revenue Code of
1986, as amended, Gannett Co., Inc.’s long-standing insurance program to provide
supplemental life insurance to certain key employees of the Company and its
affiliates. Each life insurance contract is owned by the executive. Each
executive will apply (or has applied) for the life insurance contract, will have
full ownership rights to the life insurance contract and will be able to
exercise all ownership rights without involvement by the Employer other than
those rights specifically agreed to by the parties as described in the Program.
Contributions to pay premiums on the life insurance contract will be taxable
income to the executive at the time the contributions are made.
II — Definitions
For the purposes of the Program, the following terms will have the meanings
indicated unless the context clearly indicates otherwise:
Board. “Board” means the Board of Directors of Gannett Co., Inc.
Code. “Code” means the Internal Revenue Code of 1986, as may be amended from
time to time, and the regulations and guidance issued thereunder.
Compensation. “Compensation” means the base salary and incentive bonuses payable
by the Employer to the Participant as compensation for services for a calendar
year, and for purposes of this Agreement, Compensation shall include any amounts
deferred by the Participant pursuant to any plan maintained by the Employer
pursuant to Sections 401(a) and 401(k) of the Internal Revenue Code of 1986 as
amended, or deferred pursuant to any elective non-qualified plan maintained by
the Employer. For purposes of this Plan, Compensation shall not be deemed to
adjust except to the extent of any increase from one year to the next.
Committee. “Committee” means the Benefit Plans Committee.
Employer. “Employer” means Gannett Co., Inc., and its affiliates.
Insurance Carrier. “Insurance Carrier” means one or more life insurance
companies chosen by the Employer to provide life insurance coverage through
specific life insurance policies.
Life Insurance Product. “Life Insurance Product” means the life insurance
product(s) issued by an Insurance Carrier on the life of a Participant, to which
the Employer will make annual premium payments on behalf of the Participant. In
addition, “Life Insurance Product” shall include any annuity product or series
of annuity products issued by an Insurance Carrier on the life of a Participant,
to which the Employer will make annual payments on behalf of the Participant.

 

 



--------------------------------------------------------------------------------



 



Participant. “Participant” means any employee who is eligible, under section
III, below, to participate in the Program and satisfies all requirements to
commence participation in the Program.
Participation Agreement. “Participation Agreement” means the agreement filed by
a Participant and approved by the Committee pursuant to section III, below, or
other writing determined by the Committee in its discretion.
Retirement. “Retirement”, “Retired” or any similar such phrase means a
Participant’s termination of employment after attainment of age 55 with 5 years
of service with the Employer.
Section 409A. ”Section 409A” means Section 409A of Code, and the Treasury
regulations and other authoritative guidance issued thereunder.
Specified Employee. “Specified Employee” means a Participant who is determined
by the Committee, or its delegate(s), to be a “specified employee” under the
provisions of Treas. Reg. §1.409A-1(i) and other applicable guidance, provided
that the Employer (or a member of the same group of controlled entities as the
company that employs the Participant) is publicly traded on an established stock
exchange.
Termination. “Termination”, “terminates employment” or any other similar such
phrase means a Participant’s “separation from service” (from the employer who
employed the Participant at the time the contributions were made and any other
employer treated as the same employer pursuant to Treas. Reg. §1.409A-1(h)(3)
and other applicable guidance), for any reason, within the meaning of
Section 409A, and Treas. Reg. §1.409A-1(h) and other applicable guidance.
Targeted Death Benefit. “Targeted Death Benefit” is an amount of death benefits
to be or which could be provided under a Life Insurance Product described in the
Participation Agreement, on which Employer Contributions under this Program are
to be estimated. The Participation Agreement may provide for different Targeted
Death Benefits prior to termination of employment and after Retirement. A
Participant may elect to reduce the amount of his/her Targeted Death Benefit;
provided that such reduction may not be in exchange for any other compensation
or benefit and, provided further, such reduction must be permitted under
Section 409A.
III — Participation
Eligibility. The Committee will select those key employees of the Employer who
will be eligible to participate.
Participation. An employee’s participation in the Program will be effective when
the Life Insurance Product becomes effective and in force. Participation in the
Program will continue until such time as the Participant terminates employment
with Employer, until such time as Employer Contributions are no longer provided
for by the terms of this Program or until the Participant is no longer permitted
to participate in the Program.

 

2



--------------------------------------------------------------------------------



 



Requirement of Cooperation. As a condition for Participation in this Program,
the Participant shall be required to comply with all normal and reasonable
requests deemed necessary to apply for and obtain the Life Insurance Product.
Change in Employment Status. If the Chief Executive Officer or the Board
determines that a Participant’s employment performance no longer merits
participation in the Program prior to the Participant’s Retirement, but does not
terminate the Participant’s employment with Employer, participation herein and
eligibility to receive future contributions under the Program will cease at that
time.
IV — Targeted Death Benefit
Basic Formula. The contribution, as set forth Section V, below, will be made by
the Employer, based on the amount of Targeted Death Benefit for each Participant
as set forth in the Participation Agreement. The Targeted Death Benefit shall
provide for a different targeted level of death benefit during employment and
after employment. In no event, will the Targeted Death Benefit be permitted to
increase after the Participant attains age sixty-five.
Limitations. The Targeted Death Benefit may be limited by factors other than
those provided in the formula above, and in such events shall be reduced as
provided below:

  •   Maximum Face Amount – The Targeted Death Benefit may be limited by the
maximum face amount permitted by the Insurance Carrier without underwriting, as
may be agreed upon by the Employer and the Insurance Carrier.

  •   Existing Policy – To the extent a Participant currently maintains a Life
Insurance Product into which Employer contributions were made prior to
January 1, 2009, the Targeted Death Benefit may be limited by the maximum face
amount of such Life Insurance Product, including any increases as may be
permitted by the terms of the Life Insurance Product.

  •   Underwriting Criteria – The Targeted Benefit may be reduced by the results
of medical or other underwriting imposed by the Insurance Carrier and is limited
to the amount of death benefit which can be provided by the Life Insurance
Product assuming preferred or standard rates.

V — Contributions
Employer Contributions. The Employer will make a contribution on behalf of the
Participant to the Life Insurance Product or will make a payment in cash to the
Participant. The amount of such contribution or payment will be as follows,
unless otherwise specified in the Participant’s Participation Agreement:

  •   During Employment Up To Attaining Age 65 — Annual Employer Contributions
will be calculated to provide the Targeted Death Benefit using the illustration
system maintained by the Insurance Carrier issuing the Life Insurance Product
assuming level premium payments are made through age 64 (but no less than
5 years), and based on no greater than standard rates. The calculation of such
amount will be based on assumptions fixed and set forth in Exhibit A; in all
events such variables used will be outside the control or influence of either
the Participant or the Employer. To the extent the Targeted Death Benefit is a
function of Compensation, the Employer contribution will be recalculated each
year on or about each March 1st, based on the Compensation as of that date, and
projected to age 65 under the assumptions specified in Appendix A. In the event
that the Employer Contribution is made into an annuity product or series of
annuity products issued by an Insurance Carrier on the life of a Participant,
the Employer Contribution shall be fixed as of the date of the initial Employer
Contribution and shall not be recalculated to accommodate future changes in
Compensation or changes in the assumptions set forth in Exhibit A.

 

3



--------------------------------------------------------------------------------



 



  •   After Retirement – Upon the Retirement of a Participant (or after age 65,
if the Participant remains employed), the Employer shall continue to make
Employer contributions in an amount calculated to provide the Targeted Death
Benefit using the illustration system maintained by the Insurance Carrier, based
on the minimum number of level annual premiums allowable without causing the
Life Insurance Product to violate section 7702 of the Code, the definition of
life insurance, and based on other reasonable financial assumptions determined
as of the time of the Employer Contribution set forth in the attached Exhibit A,
or as otherwise expressly provided in the Participation Agreement. In all events
such variables used will be outside the control or influence of either the
Participant or the Employer. To the extent the Targeted Death Benefit after
Retirement is a function of Compensation, the Employer Contribution will be
recalculated using the annualized Compensation as of Retirement and shall be
fixed as of that time.

  •   Termination Prior to Retirement – Employer Contributions will not be made
after the termination of employment that does not constitute Retirement.

  •   Section 7702 Limitations – To the extent that any Employer Contribution
scheduled to be made into a Life Insurance Product after Retirement would exceed
the limit permitted by section 7702 of the Code, such excess will be paid in
cash to the Participant at the same time as the Employer contribution is made to
the Life Insurance Product.

  •   Medical Underwriting Limitations - Employer contributions may be further
limited by the medical underwriting imposed by the Insurance Carrier and are
limited to the amount necessary to fund the death benefit which can be provided
by the Life Insurance Product at standard or preferred rates.

  •   Participants who are retired as of January 1, 2009 – Additional Employer
Contributions will be made as set forth in writing prior to January 1, 2009,
based on the reasonable assumptions in Exhibit A.

  •   Participants with existing insurance policies as of 12/1/08, that have
been funded by the Employer, and that do not qualify for standard or preferred
rates in a new policy – Employer Contributions will be based on a pre-retirement
Target Death Benefit that is equal to the existing policy(ies) and a
post-retirement Target Death Benefit as described in the Participation Agreement
and other assumptions provided in Exhibit A. If a Participant has a policy in
place as of December 1, 2008 and does not qualify for standard or preferred
rates under a new policy in 2009 because of noninsurability or similar reason,
the Participant’s current policy shall remain in place.

 

4



--------------------------------------------------------------------------------



 



Cessation of Employer Contributions. Employer Contributions will cease upon the
earlier of:

  •   Death

  •   Participant’s termination of employment with the Employer which does not
qualify as Retirement under this Program;

  •   Participant partially or completely surrenders, attempts to take a loan
from, or withdraw cash value from the Life Insurance Product, or adjusts the
face amount of the Life Insurance Product;

  •   Participant makes a contribution to the Life Insurance Product prior to
Retirement, except as may be permitted herein; and

  •   Participant suffers a Change in Employment Status as described above.

Nothing contained herein shall limit the Employer’s ability to terminate
Employer Contributions for any Participant, or for all Participants upon the
termination or amendment of the Program in the sole discretion of the Employer.
Timing of Employer Contributions. Employer Contributions to the Life Insurance
Product will be made on a semi-annual mode with premiums being paid on or about
each January and July, except that in no event will an Employer Contribution be
made in a calendar year other than the calendar year in which the Employer
Contribution is due.
Delay in Payment for Specified Employees. Notwithstanding anything else to the
contrary, contributions to be made by the Employer caused by the termination of
employment (other than by reason of death) of a Participant who is determined to
meet the definition of Specified Employee at the time of termination shall be
payable as otherwise provided, except that the initial payment shall be made no
earlier than the six (6) months following the termination of employment with the
Company.
Participant Contributions. A Participant may not make additional contributions
directly into the Life Insurance Product or to the Annuity Product prior to
Retirement.
Withholding; Payroll Taxes. The amount of the Employer Contributions and
additional Employer Contributions, if any, will be treated as current
compensation, and as such, Employer shall withhold any taxes required to be
withheld with respect to such amount under local, state or federal law. Such
withholding will be made to the greatest extent possible from other compensation
paid to the Participant, and to the extent other compensation is insufficient to
cover the required withholding, the Participant shall reimburse the Employer the
amount necessary to meet its withholding obligation.
VI — Benefits
Employer Contributions. The sole benefit to be provided by the Employer under
this Program is the annual Employer Contributions described in Section V above,
as determined by the Committee based on the Targeted Death Benefit, which shall
be made by the Employer to the Life Insurance Product, as determined by the
Employer, on behalf of the Participant. In the event such Employer Contribution
cannot be made to such Product due to limitations contained herein or in the
Product, such excess shall be distributed in cash to the Participant no later
than the close of the calendar year in which the Employer Contribution would
have been made to the Product if such limitations had not existed.

 

5



--------------------------------------------------------------------------------



 



Ownership Of Life Insurance Product. Each Participant shall be named as the
owner of the Life Insurance Product as applicable, and shall have all rights,
privileges and duties of an owner as set forth in the Product. Such rights may
include, without limitation, the right to name a beneficiary to receive any
death benefits due under the terms of the Product, the right to request and make
withdrawals from the product, including a complete surrender of the Product. All
rights as owner of the Life Insurance Product will be exercisable without the
consent or involvement of the Employer, except as may be limited in this plan
document.
Death. This Program does not promise any particular level of death benefit, but
only an annual contribution, as described herein, which may be based on the
costs of providing certain levels of death benefit under a particular Life
Insurance Product. The Employer does not guarantee any level of death benefits
or that payment will be made by the Insurance Carrier. The Participant’s rights
to any benefits under a Product, if any, shall solely be as the owner of such
Product described herein.
VII — Administration
Committee; Duties. The Plan will be administered by the Committee. The primary
duty of the Committee with respect to the Program will be to calculate and make
Employer Contributions into the Life Insurance Product or Annuity Product on
behalf of the Participants. The Committee, or its delegate(s), will also
coordinate with the Insurance Carrier(s) to effect changes in the death benefit
needed to maintain targeted benefit levels subject to the acceptance of the
additional risk by the Insurance Carrier(s). The Committee, or its delegate(s),
will have the full discretionary authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as may arise in such administration. The Employer will not have any
responsibility regarding the operation of the Life Insurance Product or the
exercise of any ownership rights of the Life Insurance Product, which are
exercisable solely by the Participant without any involvement from the Employer,
except as may be specifically agreed upon.
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Program will be final, conclusive and
binding upon all persons having any interest in the Program.
Indemnity of Committee. The Employer will indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to the Program
on account of such member’s service on the Committee, except in the case of
gross negligence or willful misconduct.
Section 409A. The Program is intended to comply with the requirements of
Section 409A to the extent such rules apply to the Program, and the Program
shall be interpreted and administered in accordance with that intent. If any
provision of a Program would otherwise conflict with or frustrate this intent,
that provision will be interpreted so as to avoid the conflict.

 

6



--------------------------------------------------------------------------------



 



VIII — Termination, Suspension or Amendment
Termination, Suspension or Amendment of Program. The Board expressly reserves
the right, in its sole discretion, to cease or suspend Employer Contributions
under the Program at any time, in whole or in part. The Board expressly reserves
the right, in its sole discretion, to amend the Program at any time. Any
amendment may provide different amounts of Employer Contributions from those
herein set forth. No amendment will be valid if it would have the effect of
causing a violation of Section 409A.
IX — Claims Procedure
Claim. Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Program (hereinafter
referred to as “Claimant”) shall present the request in writing to the
Committee, which shall respond in writing as soon as practicable.
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

  a)   The reason for denial, with specific reference to the Program provisions
on which the denial is based;

  b)   A description of any additional material or information required and an
explanation of why it is necessary; and

  c)   An explanation of the Program’s claims review procedure.

Review of Claim. Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days may request a review by notice given
in writing to the Committee. Such request must be made within sixty (60) days
after receipt by the Claimant of the written notice of denial, or in the event
Claimant has not received a response sixty (60) days after receipt by the
Committee of Claimant’s claim or request. The claim or request shall be reviewed
by the Committee which may, but shall not be required to, grant the Claimant a
hearing. On review, the Claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.
Final Decision. The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of Claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reason and the
relevant Plan provisions. All Committee decisions on review shall be final and
bind all parties concerned.

 

7



--------------------------------------------------------------------------------



 



X — Miscellaneous
Not a Contract of Employment. The Program will not constitute a contract of
employment between Employer and the Participant. Nothing in this Plan will give
a Participant the right to be retained in the service of Employer or to
interfere with the right of Employer to discipline or discharge a Participant at
any time.
Protective Provisions. A Participant will cooperate with Employer by furnishing
any and all information requested by Employer in order to facilitate the
Employer Contributions as provided for in the Program, and by taking such
physical examinations as Employer may deem necessary and by taking such other
action as may be requested by Employer.
Governing Law. The provisions of this plan document shall be construed and
interpreted according to the laws of the Commonwealth of Virginia, except as may
be preempted by federal law.
Validity. If any provision of this plan document will be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this plan document shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
Notice. Any notice or filing required or permitted under the Program will be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice will be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee will be
directed to the Employer’s address. Mailed notice to a Participant will be
directed to the individual’s last known address in Employer’s records.
Successors. The provisions of the Program shall bind and inure to the benefit of
Employer and its successors and assigns. The term successors as used herein
includes any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business entity.

            Gannett Co., Inc.
      By:   /s/ Roxanne V. Horning         NAME: Roxanne V. Horning       
TITLE: Senior Vice President/Human Resources       DATE: December 31, 2008  

 

8



--------------------------------------------------------------------------------



 



Exhibit A
Gannett Co., Inc.
Executive Life Insurance Plan Document

     
Cash Value Target
  Level Premiums solved to provide enough cash value immediately after assumed
termination of employment at age 65 to continue the Targeted Death Benefit until
age 95 (i.e., provide that the policy will lapse at age 95). If employment
extends past age 65, the Targeted Death Benefit is assumed to change to the Post
Retirement Targeted Death Benefit level at age 65.
 
   
Death Benefit:
  Targeted Death Benefit as provided by the Program
 
   
Salary Scale
  5% to age 65
 
   
Premiums
  Payable annually through age 65 or a minimum of 5 years
 
   
Cost of Insurance Charges
  Actual COI charges up to date of resolve; thereafter, insurance carrier’s
current COI rates for the product as of the date of resolve.
 
   
Interest Crediting Rate:
  Actual policy crediting rates up to date of resolve; thereafter, insurance
carrier’s current general account crediting rate for the product as of the date
of resolve.
 
   
Premium Duration:
  As provided by the Program

 

9